Citation Nr: 0332396	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to ionizing radiation.

2.  Entitlement to service connection for skin cancer, 
claimed as secondary to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.



REMAND

In the instant action, the veteran is seeking entitlement to 
service connection for prostate cancer and for skin cancer, 
both claimed as secondary to ionizing radiation.  The veteran 
claims that during October 1945 he was stationed in Sasebo, 
Japan, within 30 miles of Nagasaki, Japan.  He further 
contends that while stationed in Sasebo, he and others rode 
in a truck convoy organized by the chaplain to the city of 
Nagasaki to see the damage caused by the atomic bomb.  He has 
stated that it was a very dusty ride, especially near the 
bombsite, and that while there, he drank the water.  

A September 2001 letter from the Defense Threat Reduction 
Agency indicates that the veteran's unit arrived in Sasebo, 
Japan on October 22, 1945 and was inactivated on December 29, 
1945.  Records further indicate that the veteran was 
transferred to the continental United States for reassignment 
on December 26, 1945.  It was noted that records placed the 
veteran no closer than 30 miles to Nagasaki.  The Defense 
Threat Reduction Agency therefore concluded that the records 
did not document the veteran's presence with the American 
occupation forces in Nagasaki, Japan.  It was noted that 
38 C.F.R. § 3.309 defined the occupation of Nagasaki as 
official military duties within 10 miles of the city limits.  

However, the veteran has subsequently submitted at least four 
statements from service comrades demonstrating that he and 
members of his unit took trips to Nagasaki to view the damage 
caused by the atomic bomb.  The veteran has also submitted a 
picture of himself standing on a rubble pile in Nagasaki.  
Although the veteran's claim is not based on his 
participation in the American occupation of Nagasaki (because 
he was not part of the occupation force as defined by 
38 C.F.R. § 3.309), the veteran's claim does fall under the 
"other exposure claims" provision of 38 C.F.R. 
§ 3.311(a)(2)(ii).  Pursuant to 38 C.F.R. § 3.311(a)(2)(iii), 
all relevant records must be forwarded to the Under Secretary 
for Health, who will be responsible for the preparation of a 
dose estimate, to the extent feasible, based on available 
methodologies.  A review of the record does not reflect that 
such a referral has been made.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded for 
additional development of the record, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The claims folder should be forwarded 
to the Under Secretary of Health for 
preparation of a dose estimate, to the 
extent feasible.  Further development and 
consideration of the veteran's claims 
should be afforded pursuant to the 
requirements of 38 C.F.R. § 3.311, 
including consideration of entitlement to 
service connection on a direct basis in 
the event that presumptive service 
connection is not warranted.  

2.  Clarification should be requested 
from the veteran as to the specific 
disabilities he is claiming as service-
connected secondary to herbicide 
exposure.  Any appropriate action or 
development should be completed.  

3.  The claims filed should be reviewed 
to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and any other applicable legal 
precedent.  

4.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




